 


114 HR 2182 IH: Coronado Heights Horseracing Deregulation Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2182 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Pitts introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To deregulate interstate commerce with respect to parimutuel wagering on horseracing, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coronado Heights Horseracing Deregulation Act of 2015. 2.Findings; background (a)In generalCongress makes the following findings: 
(1)Congress enacted the Interstate Horseracing Act of 1978 (Public Law 95–515; 15 U.S.C. 3001 et seq.) to regulate interstate commerce with respect to parimutuel wagering on horseracing in order to further the horseracing industry of the United States. (2)In 2000, Congress amended such Act to allow parimutuel wagering by telephone and over the Internet, a gambling privilege no other sport enjoys. 
(3)The use of performance-enhancing drugs in horseracing is widespread in the United States, where no uniform regulations exist with respect to the use of, and testing for, performance-enhancing drugs in interstate horseracing. (4)A 2012 New York Times investigation found that, on average, every week 24 horses die racing, a high equine fatality rate likely caused by the misuse of permitted medication and abuse of illegal drugs. 
(5)A 2013 horseracing industry study found that a large majority of parimutuel wagering participants avoid wagering at certain tracks and when certain trainers compete because they assume illegal drug use affects race results. (6)Total parimutuel wagering on Thoroughbred horseracing in the United Stated declined 30 percent from 2002 to 2014. 
(7)The Interstate Horseracing Act of 1978 has not met its original policy goal of furthering the United States horseracing industry. (b)Background for including the name of a racehorse in short titleThe purpose in providing the short title used in this Act is to honor horses who died while competing in races with interstate, off-track wagering authorized under the Interstate Horseracing Act of 1978. Coronado Heights was a Thoroughbred horse who last competed as a four-year old on February 25, 2012. A race observer noted that Coronado Heights broke down just prior to reaching the end of the backstretch. The 4-year-old Coronado Heights, whose veterinary records show had early degenerative joint disease, suffered his fatal breakdown at Aqueduct after receiving 13 injections for pain and cartilage damage in the month before his race. 
3.Repeal of Interstate Horseracing Act of 1978 
(a)In generalThe Interstate Horseracing Act of 1978 (Public Law 95–515; 15 U.S.C. 3001 et seq.) is hereby repealed. (b)Conforming amendmentsSection 5362(10) of chapter 53 of title 31, United States Code, is amended— 
(1)in subparagraph (B)(iii)— (A)by striking subclause (I); and 
(B)by redesignating subclauses (II), (III), and (IV) as subclauses (I), (II), and (III), respectively; (2)in subparagraph (C)(iv)— 
(A)by striking subclause (I); and (B)by redesignating subclauses (II), (III), and (IV) as subclauses (I), (II), and (III), respectively; 
(3)by striking subparagraph (D); and (4)by redesignating subparagraph (E) as subparagraph (D). 
 
